HECO Exhibit 10.10

[HECO letterhead]

June 13, 2008

CONFIDENTIAL

Mr. T. Michael May

President and Chief Executive Officer

Hawaiian Electric Company, Inc.

P. O. Box 2750

Honolulu, Hawaii 96840

 

  Re: Retirement Understanding for T. Michael May

Dear Mike:

In recognition of your 17 years of service to Hawaiian Electric Company and at
your request, I have agreed to memorialize the terms of your retirement from the
Company, which terms we have discussed in detail. Those terms are set forth
below.

First, you can continue as President and CEO and a director of HECO (the
“Company”) until August 1, 2008, at which point in time you will step down from
those positions. However, as chair of the board, I will begin working with you
immediately on transition matters and effectively oversee the HECO management
team and the Company’s business affairs.

Second, you will remain an employee of HECO, at your current base salary
compensation level, until on or before February 1, 2009 (your anniversary date),
at which time you will retire, with the understanding that you will take all
remaining weeks of accrued vacation prior to your retirement date.

Third, upon your retirement (or as soon thereafter as 2008 financial results can
be finalized and EICP awards by the Compensation Committee made), you will
receive a payment of $348,600 offset by the amount of EICP payout you receive
for 2008 (but not less than zero). As an employee throughout 2008, you will be
eligible to receive EICP and LTIP payouts, if any, in accordance with the terms
of that plan. Any EICP payout that you receive for 2008 shall be considered
under the terms of SERP. If a 2008 EICP payout of “target” is achieved, it would
have a specific impact (“Impact”) on the calculation of your SERP benefits. In
the event that a 2008 EICP payout of at least “target” is not achieved, then the
Company will purchase an annuity for you in an amount equivalent to the
shortfall that would exist by you not receiving the Impact. [For example, if the
Impact would result in an additional benefit of $30,000/year in SERP benefits,
and if you only received 80% of the EICP target, then the Company would purchase
for you an annuity equivalent to $6000/year (which reflects the aforesaid
shortfall).]



--------------------------------------------------------------------------------

CONFIDENTIAL     T. Michael May   Re: Retirement Understanding for T. Michael
May June 13, 2008     Page 2    

 

Fourth, the following Company reimbursements or perquisites will continue until
your retirement date: (i) the monthly fees of your club memberships (OCC and
Plaza Club); (ii) your current parking space; and (iii) your current automobile
and gas allowance. In addition, the company will assist you in removing personal
effects from the office and reimburse you for packing and moving expenses.

Fifth, the Company will provide you with office space and secretarial
assistance, if needed, through your retirement date; however, you shall occupy
your current office only until August 1, 2008. It is not expected in the terms
of your continued employment that you report for work at specified times and
location, but be on call and available from time to time to support the Company
and assist with the leadership transition.

Sixth, the Company shall reimburse you for the customary expenses you will incur
while traveling to and attending two conferences – the EEI conference for CEOs
to be held in October/November of this year, and the ABB conference to be held
in September in which you are a scheduled speaker. With respect to both
conferences, you shall represent yourself as the retired CEO of HECO.

Finally, it is understood that you shall cooperate fully with the Company and
the executive search that will be underway, and assist the new CEO when he/she
arrives as needed. Further, you recognize that as long as you are an employee of
the Company, you are subject to compliance with the Company’s Code of Conduct
and other policies and procedures.

I believe that the foregoing accurately reflects our understanding regarding the
terms of your departure and retirement. Please acknowledge this by signing below
where indicated and return a copy to me.

Sincerely,

 

/s/ Constance H. Lau

Constance H. Lau Chairman of the Board Hawaiian Electric Company, Inc.

Acknowledged:

 

/s/ T. Michael May

T. Michael May